                                                      Case 2:16-bk-16833-SK        Doc 149 Filed 02/11/20 Entered 02/11/20 13:48:17                Desc
                                                                                    Main Document     Page 1 of 1



                                                      1   LOCKE LORD LLP
                                                          Regina J. McClendon (SBN 184669)
                                                      2   rmcclendon@lockelord.com
                                                          Meagan S. Tom (SBN 273489)
                                                      3
                                                          meagan.tom@lockelord.com
                                                      4   101 Montgomery Street, Suite 1950
                                                          San Francisco, CA 94104
                                                      5   Telephone: (415) 318-8810
                                                          Fax: (415) 676-5816
                                                      6
                                                          Attorneys for Creditor
                                                      7
                                                          U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust
                                                      8
                                                                                     UNITED STATES BANKRUPTCY COURT
                                                      9
                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                     10
                                                                                              LOS ANGELES DIVISION
                                                     11
                                                          In Re:                                           )    Case No. 2:16-cv-16833-SK
                                                     12                                                    )
                                                          EDUARDO ENRIQUE VALLEJO,                         )    Chapter 13
                                                     13
                                                                                                           )
                 101 Montgomery Street, Suite 1950




                                                     14                         Debtor.                    )    NOTICE OF APPEARANCE OF MEAGAN
                     San Francisco, CA 94104
Locke Lord LLP




                                                                                                           )    S. TOM
                                                     15                                                    )
                                                                                                           )
                                                     16                                                    )
                                                     17            PLEASE TAKE NOTICE that Meagan S. Tom of Locke Lord LLP hereby appears as
                                                     18   counsel of record for Creditor U.S. Bank Trust N.A., as Trustee for LSF9 Master Participation Trust.
                                                     19
                                                     20   Dated: February 11, 2020                             Respectfully submitted,
                                                     21                                                        LOCKE LORD LLP
                                                     22

                                                     23
                                                                                                               By: /s/ Meagan S. Tom
                                                     24                                                               Regina J. McClendon
                                                                                                                      Meagan S. Tom
                                                     25                                                        Attorneys for Creditor U.S. Bank Trust, N.A., as
                                                                                                               Trustee for LSF9 Master Participation Trust
                                                     26

                                                     27

                                                     28

                                                                                                           1
